13 N.Y.2d 629 (1963)
Irving Serwer Advertising, Inc., Appellant,
v.
Murray Salit et al., Defendants, and Salit & Garlanda, Inc., Respondent.
Court of Appeals of the State of New York.
Argued April 2, 1963.
Decided May 2, 1963.
Morton S. Waxman for appellant.
Leonard M. Frackman for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, FOSTER and SCILEPPI.
Judgment affirmed, with costs, with leave to plaintiff to serve an amended complaint within 20 days, in the following memorandum: We cannot agree with the opinion of the Appellate Division insofar as it may suggest that allegations of corporate alter ego are necessary to support a cause of action for compensatory damages against defendant corporation. While the allegations of conspiracy in the complaint are inadequate to support the recovery of exemplary damages against the corporation, and are not directed to a statement of a cause of action for money had and received in unjust enrichment of defendant corporation, we are of the opinion that the latter ground of recovery is available without an allegation of identity between the individual and corporate defendants (MacMurray v. City of Long Beach, 292 N.Y. 286).